HUSSMAN INVESTMENT TRUST Shareholder Services HUSSMAN P.O. Box 46707 FUNDS Cincinnati, OH 45246-0707 FILED VIA EDGAR November 18, 2011 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Hussman Investment Trust File Nos. 811-09911; 333-35342 Post-Effective Amendment No. 17 on Form N-1A Ladies and Gentlemen: On behalf of Hussman Investment Trust (the “Registrant”), attached for filing under the Securities Act of 1933 and the Investment Company Act of 1940 is Post-Effective Amendment No. 17 (the “Amendment”) to the Registrant’s registration statement on Form N-1A. The Amendment, which is being filed pursuant to Rule 485(a) under the Securities Act of 1933, is for the purpose of establishing a new series of shares of Registrant — Hussman Strategic Dividend Value Fund. Please contact the undersigned at 513/587-3403 if you have any questions or comments concerning this filing. Very truly yours, /s/ John F. Splain John F. Splain Secretary/Chief Compliance Officer
